    robertsarofferlettere_image1.gif [robertsarofferlettere_image1.gif]


February 1, 2019


Rama Roberts
Sent by email


RE: Terms of Employment


Dear Rama:


Effective as of February 1, 2019, you will be promoted to Chief Technology
Officer of Telaria, Inc. (the “Company”). In connection with your new position,
your employment offer letter shall be amended and restated in its entirety as
follows:


Position and Responsibilities
In your employment position, you will report to the Company’s Chief Executive
Officer. You will serve and will be responsible for such duties as are normally
associated with your position or as may otherwise be determined by the Company.
Your specific duties and responsibilities may change from time to time as
determined by the needs of the Company and the policies established by the
Company. While travel in the performance of your duties may be required, you
will work principally at our offices in Mountain View, California. The Company
may change your position, duties, and work location as it deems necessary.
Compensation and Benefits
You will receive an initial base annual salary of $550,000, less payroll
deductions and all required withholdings. You will be paid the base salary in
accordance with the Company’s standard payroll practices, and you will be
eligible for standard benefits, such as medical insurance, paid time off, and
holidays, according to standard Company policy as may be adopted by the Company
from time to time. The Company offers a Discretionary Time Off policy, where
this time off can be used for sick and/or personal days, or vacation.
In addition to your base salary, you will be eligible to receive an annual
performance-based bonus based on achievement of performance goals to be set by
the CEO and the Company’s Board of Directors (the “Board”). Your initial target
annual bonus will be $350,000 (pro-rated to your start date), less payroll
deductions and all required withholdings. You will have the ability to earn up
to 150% of your target annual bonus. Unless otherwise agreed in writing pursuant
to a bonus plan or bonus agreement approved by the CEO and/or Board, bonus
payments, if any, are not guaranteed and will be awarded at the sole discretion
of the Board. To be eligible for a performance bonus, you must maintain full
time employment status at the time of the payment. Bonus payments will be made
less payroll deductions and all required withholdings.


Severance Benefits
If the Company terminates your employment for any reason other than for Cause
(as defined below), death or Disability (as defined below), or you resign from
your employment with the Company for Good Reason (as defined below) (each such
event, a “Qualified Separation”), subject to the terms of this Agreement
(including satisfaction of the Severance Requirement) and your continued
compliance with your Proprietary Information and Inventions Agreement, and
provided such Qualified Separation constitutes a “separation from service” (as
defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), then you will
be entitled to the following benefits: (i) severance payments at a rate equal to
your base salary, at the rate in effect at the time of your separation date, for
the Severance Period; (ii) a pro-rata portion of your annual bonus target for
the year in which your termination occurs plus any earned but unpaid bonus
amounts from prior periods; and (iii) the Company will pay to you an amount
equal to the monthly premium under COBRA for you and your eligible dependents
until the earliest of (x) the end of the final month of the Severance Period,
(y) the expiration of your continuation coverage under COBRA or (z) the date
when you become eligible for substantially equivalent health insurance coverage
in connection with new employment or self-employment. In addition, if a Change
in Control (as defined below) is consummated and a Qualified Separation occurs
within the Change in Control Period, subject to the terms of this Agreement
(including satisfaction of the Severance Requirement) and your continued
compliance with your Proprietary Information and Inventions Agreement, 100% of
the then-unvested portion of any stock option or restricted stock award issued
to you by the Company shall vest as of the Release Effective Date.
The severance payments described above will be paid in accordance with the
Company’s standard payroll procedures, and, subject to your satisfaction of the
Release Requirement (as defined below), will commence on the first payroll date
that follows the Release Effective Date, and once they commence will be
retroactive to the date of your Separation. The pro-rata portion of your bonus
will be paid within seven business days following the Release Effective Date.
You will not be entitled to any of the benefits described above unless you
(i) have returned all Company property in your possession, including (without
limitation) copies of documents that belong to the Company and files stored on
your computer(s) that contain information belonging to the Company and (ii) have
satisfied the following requirements (the “Severance Requirement”). You must
execute and return to the Company an agreement in the form attached hereto as
Exhibit A (the “Release and Restrictive Covenant Agreement”), which includes a
release of all claims that you may have against the Company or persons
affiliated with the Company (the “Release”). You must execute and return the
Release and Restrictive Covenant Agreement on or before the date specified by
the Company in the prescribed form (the “Deadline”) and permit the Release to
become effective and irrevocable in accordance with its terms (such effective
date of the Release, the “Release Effective Date”). If you fail to return the
Release and Restrictive Covenant Agreement on or before the Deadline, or if you
revoke the Release, then you will not be entitled to the benefits described
above. You acknowledge and agree that if you resign without Good Reason or if
the Company terminates your employment for Cause, you will not be eligible to
receive any of the benefits described above.


It is intended that all of the severance payments payable under this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations 1.409A‑1(b)(4),
1.409A‑1(b)(5) and 1.409A‑1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions, and to the extent
not so exempt, this Agreement (and any definitions hereunder) will be construed
in a manner that complies with Section 409A. For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation Section
1.409A‑2(b)(2)(iii)), your right to receive any installment payments under this
Agreement (whether severance payments, reimbursements or otherwise) shall be
treated as a right to receive a series of separate payments and, accordingly,
each installment payment hereunder shall at all times be considered a separate
and distinct payment. Notwithstanding any provision to the contrary in this
Agreement, if you are deemed by the Company at the time of your Separation from
Service to be a “specified employee” for purposes of Code Section
409A(a)(2)(B)(i), and if any of the payments upon Separation from Service set
forth herein and/or under any other agreement with the Company are deemed to be
“deferred compensation”, then to the extent delayed commencement of any portion
of such payments is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i) and the related adverse taxation under Section
409A, such payments shall not be provided to you prior to the earliest of (i)
the expiration of the six-month and one day period measured from the date of
your Separation from Service with the Company, (ii) the date of your death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation. Upon the first business day following the expiration of
such applicable Code Section 409A(a)(2)(B)(i) period, all payments deferred
pursuant to this Section shall be paid in a lump sum to you, and any remaining
payments due shall be paid as otherwise provided herein or in the applicable
agreement. No interest shall be due on any amounts so deferred. If the Company
determines that any severance benefits provided under this Agreement constitutes
“deferred compensation” under Section 409A, for purposes of determining the
schedule for payment of the severance benefits, the effective date of the
Release will not be deemed to have occurred any earlier than the sixtieth (60th)
date following the Separation From Service, regardless of when the Release
actually becomes effective. In addition to the above, to the extent required to
comply with Section 409A and the applicable regulations and guidance issued
thereunder, if the applicable time period for you to execute (and not revoke)
the applicable Release spans two calendar years, payment of the applicable
severance benefits shall not commence until the beginning of the second calendar
year.


Definitions
For purposes of this Agreement, the following definitions will apply:


“Cause” shall mean: (i) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company; (ii) your material breach of any agreement between
you and the Company that remains uncured for thirty (30) days following written
notice of such material breach; (iii) your material failure to comply with the
Company’s written policies or rules that remains uncured for thirty (30) days
following written notice of such material breach; (iv) except with respect to
driving violations, your conviction of, or plea of “guilty” or “no contest” to,
a felony under the laws of the United States or any State thereof; (v) your
gross negligence or willful misconduct; (vi) your continuing unwillingness to
perform assigned duties after receiving written notification of such failure
from the Board and a thirty (30) day opportunity to cure; or (vii) your failure
to cooperate in good faith with a governmental or internal investigation of the
Company or its directors, officers or employees, if the Company has requested
your cooperation. It is understood that a termination of your employment
resulting from your death or Disability shall not constitute termination for
“Cause.”


“Change in Control” shall mean (i) the merger or consolidation of the Company
(except any such merger or consolidation involving the Company in which the
shares of the Company outstanding immediately prior to such merger or
consolidation continue to represent, or are converted into or exchanged for
shares that represent, immediately following such merger or consolidation at
least a majority, by voting power, of the shares of the surviving or resulting
corporation), (ii) a sale of all or substantially all of the assets of the
Company or (iii) a transaction or series of related transactions in which a
person, or a group of related persons, acquires from stockholders of the Company
shares representing more than fifty percent (50%) of the outstanding voting
power of the Company.


“Change in Control Period” means the time period beginning on the date that is
two (2) months prior to the Change in Control and ending on the date that is
twelve (12) months following the Change in Control.


“Disability” shall mean any physical incapacity or mental incompetence as a
result of which you are unable to perform the essential functions of your job
for an aggregate of 180 days, whether or not consecutive, during any calendar
year, and which cannot be reasonably accommodated by the Company without undue
hardship.


“Good Reason” means that you resign after one of the following conditions has
come into existence without your consent: (i) a change in your reporting
directly to the Company’s CEO or a change in your position or title with the
Company that materially reduces your level of authority or responsibility;
provided, however, that a change in position or reporting structures solely by
virtue of a Change in Control shall not constitute “Good Reason” if you maintain
a substantially similar level of responsibility within the business unit that
previously operated as the independent company, (ii) a material reduction in
your base salary or bonus opportunity; (iii) receipt of notice that your
principal workplace will be relocated more than 30 miles that also increases
your commute by at least 30 miles; or (iv) the willful breach by the Company of
a material provision of this Agreement or any other agreement with you. A
condition will not be considered “Good Reason” unless you give the Company
written notice of the condition within 90 days after the condition comes into
existence, the Company fails to remedy the condition within 30 days after
receiving your written notice and you resign within 30 days thereafter.


“Severance Period” means (i) six months or (ii) if a Change in Control is
consummated and within the Change in Control Period a Qualified Separation
occurs, twelve months.”
Company Rules and Policies
As a Company employee, you will be expected to abide by Company rules and
regulations, and acknowledge in writing that you have read the Company’s
Employee Handbook.
Normal working hours for your position are from 9am to 6pm, Monday through
Friday however your working schedule shall be flexible, provided that you are
working equivalent hours, at a minimum. As an exempt salaried employee, you will
be expected to work additional hours as required from time to time by the nature
of your work assignments.
Termination of Employment
Your employment with the Company shall be “at will”. You may terminate your
employment with the Company at any time and for any reason whatsoever simply by
notifying the Company. Likewise, the Company may terminate your employment at
any time and for any reason whatsoever, with or without cause or advance notice,
subject to your right to receive severance benefits set forth herein upon
certain termination events provided herein. This at-will employment relationship
cannot be changed except by a written document signed by you and a member of the
Board.
Miscellaneous
The terms in this letter supersede any other agreements or promises made to you
by anyone, whether verbal or written, and comprise the final, complete and
exclusive agreement between you and the Company with regard to severance and the
other benefits described herein. For the avoidance of doubt, the benefits
described herein with respect to the accelerated vesting of equity upon the
termination of your employment with the Company following a Change in Control,
shall supersede and replace the terms set forth in any stock option or
restricted stock unit award agreements that you have entered into with the
Company prior to the date hereof. At all times in the future, you will remain
bound by your Proprietary Information and Inventions Agreement. The terms of
this letter agreement and the resolution of any disputes will be governed by New
York law.
Successors
In the event of a Change in Control, the Company may transfer your employment
and assign this Agreement to the Acquirer, provided that the Acquirer assumes
all obligations hereunder. Upon the Acquirer’s assumption of the Company’s
obligations hereunder, you waive any rights to claim severance benefits from the
Company.


Very truly yours,


/s/ Mark Zagorski
    
Mark Zagorski
Telaria, Inc.




I have read and accept this offer letter:




/s/ Rama Roberts


Rama Roberts






Dated: February 1, 2018




EXHIBIT A


RELEASE AND RESTRICTIVE COVENANT AGREEMENT






67024 v3/BN